DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-8, 12-14, 18-22, 26, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ryoo et al (US 2018/0192426 A1).
Regarding claims 1, 18, and 28, Ryoo discloses a method for a user equipment to communicate in a wireless communication network comprising a primary cell (PCell) and a secondary cell (SCell), the method comprising: 
receiving a first reference signal on a first carrier from the PCell prior to connecting to the PCell or the SCell (529th and 536th paragraphs, idle mode terminal may receive only NR-SS, the signal strength for the NR-SS transmitted by the base station that is currently camping may be measured and/or the terminal receives the reference signal and measures the signal strength.  The reference signal may be NR-SS and Fig. 40, block S4020, UE receives first reference signal transmitted from PCell);
receiving a second reference signal on a second carrier from the SCell prior to connecting to the PCell or the Scell (538th paragraph, the terminal measures the signal strength for the neighboring cell if the signal strength is less than or equal to the threshold value.  Herein, the terminal must receive CRS of the neighboring cell for measurement and Fig. 40, block S4070, UE performs signal strength measurement for neighbor cell and 522nd paragraph, idle mode terminal may determine signal strength measurement for the neighboring cell); and 
connecting to the PCell for multi-cell communication with the PCell and the SCell based on a joint evaluation of both the first reference signal and the second reference signal (Fig. 27, block S2780, UE transmits the measurement report including signal strength of the serving cell and neighbor cell.  In block S2790, a HO decision is determined and according to 462nd paragraph, terminal should be able to support dual connectivity or multi connectivity.  This implies that the terminal is connecting with both the PCell and Scell based on signal strength of RS of serving cell and RS of neighbor cell).

Regarding claims 2, 19, and 29, Ryoo discloses that after connecting to the PCell for multi-cell communication with the PCell and the SCell (464th paragraph and Fig. 29, in RRC_connected state, UE communicates with gNB1 and gNB2): receiving a first measurement signal on the first carrier from the 

Regarding claims 3 and 20, Ryoo discloses that wherein the first measurement signal and the second measurement signal each comprise reference signals, wherein the reference signals comprise synchronization signal blocks, channel state information reference signals or demodulation reference signals (375th paragraph, SS, CSI-RS, CRS, DMRS, MRS, or DMR are reference signals for measurement).

Regarding claims 4 and 21, Ryoo discloses that wherein the first signal parameter comprises a first received power of the first measurement signal (293rd paragraph, RSRP or RSRQ) and the second signal parameter comprises a second received power of the second measurement signal (293rd paragraph, RSRP or RSRQ), and wherein determining the overall signal parameter further comprises: calculating an overall received power from the first received power and the second received power (293rd paragraph, average quality values to report the average value to the measurement report procedure).

Regarding claim 5, Ryoo discloses that wherein the overall received power comprises an average received power, a weighted average received power, or a maximum received power (293rd paragraph, average quality values to report the average value to the measurement report procedure).

th paragraph, measurements are weighted and averaged).

Regarding claims 7 and 22, Ryoo discloses that wherein utilizing the overall signal parameter to manage the connection with the PCell further comprises: transmitting a measurement report indicating the overall received power to the PCell (Fig. 29, measurement report sent to gNB1).

Regarding claim 8, Ryoo discloses that wherein the first measurement signal is received from a first transmission and reception point (TRP) and the second measurement signal is received from a second TRP, wherein the first TRP and the second TRP are in different physical locations (Fig. 29).

Regarding claim 12, Ryoo discloses that wherein utilizing the overall signal parameter to manage the connection with the PCell further comprises: transmitting an indication of the overall signal parameter to at least one of the PCell or the SCell (Fig. 29, measurement report sent to gNB1).

Regarding claim 13, Ryoo discloses receiving a measurement configuration indicating whether the overall signal parameter is transmitted to the PCell or the SCell (Fig 29, block S2990).

Regarding claims 14 and 26, Ryoo discloses receiving an indication to switch the SCell to the PCell based on the overall signal parameter (Fig. 29, after HO decision, UE receives RRC connection reconfiguration for switching).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11, 23-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo in view of Johansson et al (US 2018/0332590 A1).
Regarding claims 9, 23, and 30, Ryoo discloses measurements SS, CSI-RS, CRS, DMRS, MRS, or DMR are reference signals for measurement (375th paragraph).  Ryoo does not disclose that PDCCH measurement signals.  Johansson discloses measuring PDCCH (66th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include PDCCH measurement in Ryoo’s system, as suggested by Johansson, to indicate the load of PDCCH.

Regarding claims 10 and 24, Ryoo discloses that wherein the first signal parameter comprises a first signal-to-interference-plus-noise ratio (SINR) and the second signal parameter comprises a second SINR, and wherein determining the overall signal parameter further comprises: determining a maximum SINR from the first SINR and the second SINR (321st and 409th paragraphs, base quality may be expressed in RSRP, RSRQ, SINR, SE, etc… Largest value is determined).

Regarding claims 11 and 25, Ryoo discloses that wherein utilizing the overall signal parameter to manage the connection with the PCell further comprises: triggering a radio link failure timer based on the maximum SINR (384th paragraph, T312 timer for determining RLF is performed by predetermined ratio).

Claims 15, 17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ryoo in view of Imamura et al (US 2014/0169321 A1).
th paragraph).  Ryoo does not disclose receiving first downlink common control signaling on the first carrier from the PCell; receiving second downlink common control signaling on the second carrier from the SCell; and transmitting uplink control information on at least one of the first carrier or the second carrier.  Imamura discloses that a base station 101 transmits and receives control information and information data to and from a terminal 102 via a downlink 105 and an uplink 106 in order to perform data communication with the terminal 102 and similarly, an RRH 103 transmits and receives control information and information data to and from the terminal 102 via a downlink 107 and an uplink 108 in order to perform data communication with the terminal 102 (68th paragraph).  Imamura discloses that in the SCell, the semi-statically allocated PUCCH resources for the periodic CSI or Ack/Nack are resources in the second uplink carrier component, that is, resources in the PCell. The terminal 102 transmits an Ack/Nack for a PDSCH in the SCell using a PUCCH in the second uplink carrier component) (326th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include receiving DCI via first carrier, DCI via second carrier, and transmitting UCI on first or second carrier in Ryoo’s system, as suggested by Imamura, to reduce transmission collisions.

Regarding claim 17, Ryoo discloses performing measurements on SS, CSI-RS, CRS, DMRS, MRS, or DMR (375th paragraph).  Ryoo does not disclose that wherein transmitting uplink control information on at least one of the first carrier or the second carrier further comprises: receiving an indication of a selected cell to receive the uplink control information selected from the PCell and the SCell; and transmitting the uplink control information to the selected cell.  Imamura discloses that in order to cause the terminal 102 to transmit an uplink signal to the base station 101, the base station 101 notifies the terminal 102 of an uplink grant that is included in the first control channel region.  In order to cause the terminal 102 to transmit an uplink signal to the RRH 103, the base station 101 notifies the terminal 102 of an uplink grant that is included in the second control channel region (328th paragraph).  It .

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed December 30, 2020 have been fully considered but they are not persuasive. 
Applicant argues in pages 11 and 12 that Ryoo does not teach receiving a first reference signal from the PCell and a second reference signal from the SCell.  Examiner respectfully disagrees.  Ryoo discloses that idle mode terminal may receive only NR-SS, the signal strength for the NR-SS transmitted by the base station may be measured and/or the terminal receives the reference signal and measures the signal strength.  The reference signal may be NR-SS (529th and 536th paragraphs).  Ryoo discloses that the terminal receives first reference signal transmitted from PCell (Fig. 40, block S4020).  Yoo further discloses that the terminal measures the signal strength for the neighboring cell if the signal strength is less than or equal to the threshold value (538th paragraph).  Herein, the terminal must receive RS of the neighboring cell for measurement.  Without receiving RS from the SCell, UE cannot perform any measurement, it is known in the art.
Applicant argues in pages 12 and 13 that Ryoo fails to disclose prior receiving reference signals from the PCell and SCell prior to connecting to the PCell and Scell.  Examiner respectfully disagrees.  Ryoo discloses that idle mode terminal may receive only NR-SS, the signal strength for the NR-SS transmitted by the base station may be measured and/or the terminal receives the reference signal and th and 536th paragraphs).  An idle mode is a mode wherein UE is not connecting to the PCell, as known in the art.  When a UE connecting to the PCell, it is in connected mode.  Ryoo clearly discloses that the measurement being performed when the UE is in idle mode.  When a UE camping to a PCell, it is not in the connected mode, as known in the art.  When a UE camping to PCell, the UE receives PSS, SSS, and other PBCH for synchronization.  It is not in the connected mode.  Further, according to 6th and 79th paragraph of the specification “a UE in an idle mode may evaluate the reference signals transmitted from the PCell and one or more potential SCells before deciding whether to connect to the PCell for multi-cell communication” and “when the UE 510 is in an idle mode, the UE 510 may jointly evaluate the signal strength of respective reference signals transmitted from the PCell 502 andL&L Ref.: QCOM-3773 Docket No. 183157 20one or more SCells 506a-506d associated with the PCell 502 before deciding whether to connect to the PCell for multi-cell communication”.  Herein, as known in the art and as supported by 6th and 79th paragraphs of the specification, a UE in idle is equivalent to “prior connecting to the PCell”.   Ryoo discloses that the terminal measures the signal strength for the neighboring cell if the signal strength is less than or equal to the threshold value.  Herein, the terminal must receive CRS of the neighboring cell for measurement (538th paragraph) and in Fig. 40, block S4070, UE performs signal strength measurement for neighbor cell.  Ryoo further discloses that idle mode terminal may determine signal strength measurement for the neighboring cell (522nd paragraph).  Herein, all the measurements are performed by the idle mode terminal.  An idle mode terminal is a terminal not connecting to the PCell and Scell (Fig. 2).
Applicant argues in page 13 that Ryoo fails to disclose connecting to the PCell for multi-cell communication with the PCell and SCell based on a joint evaluation of both the first reference signal and the second reference signal.  Examiner would like to take this opportunity to clarify the rejection of the above limitation.  Ryoo discloses that in block S2780, UE transmits the measurement report including signal strength of the serving cell and neighbor cell.  In block S2790, a HO decision is determined (Fig. 27).  Ryoo discloses that the terminal should be able to support dual connectivity or multi connectivity nd paragraph).  This implies that the terminal is connecting with both the PCell and Scell.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472